—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered February 2, 1993, convicting defendant, after a bench trial, of two counts of robbery in the third degree, grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree, and sentencing him, as a *364predicate felon, to concurrent terms of 3Vi to 7 years, 3Vi to 7 years, 2 to 4 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s contention that "complainant’s story was implausible and there was substantial doubt that [defendant] * * * intended to steal or forcibly steal property” is without merit. The trial testimony, credited by the factfinder (People v Mosley, 112 AD2d 812, 814, affd 67 NY2d 985), indicated that force was used in that complainant felt threatened by the stance taken by defendant during their initial encounter and by the words defendant spoke about just having been released from prison. Additionally, defendant threatened to kill complainant if the latter revealed the incident to anyone, tightly held complainant by the arm throughout the ordeal, and the arresting officers noticed that complainant was shaken by the experience. Concur—Wallach, J. P., Rubin, Kupferman and Tom, JJ.